Shaw, C. J.
The appellant was appointed executor of his father’s will, and was directed to set apart a certain part of the estate, it first being converted into money, to appropriate the income to the widow for life, and then distribute the principal. *3This imposed a duty upon the executor, to retain the principal and invest it; and he must stand responsible until he has discharged himself of this implied trust. His duty is to administer the estate according to the will, and such is the condition of his bond. Here he was appointed executor and trustee. If for greater convenience he wishes to close his account as executor, and open a new account as trustee, he must give bond in the capacity of trustee, and charge himself in one capacity, eo instcmti, and by the same act by which he claims his discharge in the other. Dorr v. Wainwright, 13 Pick. 328, and the cases there cited.
The appellant having received the property as executor, and having never qualified as trustee, is bound to account in his character of executor.

Decree of probate cowrt affirmed.